DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
	Applicant’s arguments are moot in view of the new rejections below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Leow, US 2019/0268575 in view of Deng, US 2016/0065902 and Alameh et al., US 2020/0112759.

1 and 8 and 15. Leow teaches an apparatus to measure an audience in a media environment, the apparatus comprising:
[a thermal body i.e. one heat blob is sensed, para. 40; Figs. 1, 2, 4, paras. 22, 23, 28, 31, 37, 39, 40, 44, 46];
an audience image detector to identify a face of an audience member based on a frame of audience image data captured in the media environment,
an image scanning controller [processor, paras. 8, 9, 25] to cause an image sensor to capture the frame of audience image data in response to a change in a number of heat blobs in the heat blob count [the initial thermal sensing triggers a further detection to identify user’s face; sensing a and capturing an increase in heat blobs, simply by initially sensing a person—i.e. the number of heat blobs increases from zero to one; audience image detector reads on both the more detailed thermal reading (para. 40) and the visible light sensor; both are used to identify the face of the person, Figs. 1, 2, 4, paras. 19, 22, 23, 25, 27, 29, 39, 41, 44, 46].
Leow is silent on prompting after an interval. Deng teaches an audience measurement system including a people meter controller to cause a people meter, which is to emit a prompt for audience identification information, not to emit the prompt for at least a first time period after the audience state is identified [the controller does not prompt user until passing of an interval after a query signature matches reference signature; i.e.  (i.e. a determination that the audience remains the same), Figs. 4, 5, paras. 50, 51, 53, 54].  It would have been obvious before the effective filing date of the claimed invention to combine the references, using Deng’s system to avoid annoying users with excessive prompting thereby interrupting the viewing experience.  Limited user involvement can also improve accuracy of audience measurement since it does not depend on accurate information from users themselves.
Leow is silent on detecting a decrease in the number of viewers (i.e. a decrease in heat blobs as used in Leow).  Alameh teaches a system that monitors a media consumption environment for viewers, [Fig. 1, paras. 33, 56, 63, 109-112, 116, 152]. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to modify the above combination of references with Alameh, tracking any decrease in the number of viewers, either to pause the content when an attentive user leaves [see Alameh, paras. 111] and to accurately account for viewer numbers for purposes of content ratings or ad impressions.

2 and 9. Leow teaches the apparatus of claim 1, wherein the audience image detector is to identify the face of the audience member based on one or more facial features, the one or more facial features including at least one of an eye, a mouth, or a nose [nose or mouth, paras. 23, 32, 52, 55].

4 and 11 and 17. Deng teaches the apparatus of claim 1, wherein the audience image detector is to identify one or more audience members based on a comparison of the frame of audience image data and a library of reference audience member images, the comparison performed in response to the change in the audience image [reference and query image signatures compared, paras. 12, 13, 20, 31-33, 38, 39].
Leow teaches sensing a heat blob count increase [see Response to Arguments above; paras. 22, 23, 28, 31, 37, 39, 40, 44, 46], which is analagous to the audience state sensed in Deng as described above.

5 and 12 and 18.   Deng teaches the apparatus of claim 4, wherein the people meter controller is to send a reset notification to a counter in response to the identification of the audience member based on the frame of audience image data, the people meter to emit the prompt when the counter expires [“send a reset notification to a counter” reads on preconfiguring or specifying (notifying) the processor to run and measure (e.g. reset) a time period (para. 47, 48, 60), the expiration of which triggers the signature matching process, para. 44; also see Fig. 4, paras. 27, 29, 39, 46].

6 and 13 and 19. Deng teaches the apparatus of claim 1, wherein the people meter controller is to cause the people meter to emit the prompt in response to no audience members being identified in the frame of audience image data [when a query signature does not match any reference signature, a prompt is issued; explicitly including when there are no audience members, and the signature is associated will null data, para. 45].

7 and 14. Leow teaches the apparatus of claim 1, further including a light imaging sensor to capture the frame of audience image data [paras. 8, 9, 21-23, 25, 31, 41, 52].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424